Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I - Figs. 1-3 and 6 (shock leader swivel 100 includes shock leader portion 110 including first and second coupling portions 111-112, an elastic body 113, first coupling portion 111 has rubber-coated layer 111a; swivel portion 120 includes a first loop portion 121, second loop portion 122, and body portion 123, the first loop portion 121 includes a first coupling rim 121a coupled to the second coupling portion 112 and has an opening 121b on one side thereof and a pair of first insertion pins 121c extending downwards from opening 121b and are inserted into upper portion of body portion 123 and which include first escape prevention pin 121d, second loop portion 122 
Species II - Figs. 4-5 (shock leader swivel 200 includes a swivel portion 210,  shock leader portion 220, and clip portion 230, swivel portion 210 includes first and second loop portions 211-212 and body portion 213, the body portion 213 includes first and second insertion holes 213a-b, first loop portion 211 includes first coupling rim 211a with opening 211b and pair of insertion pins 211c and first escape prevention pin 211d and rubber-coated layer 211e, second loop portion 212 includes a second coupling rim 212a with opening 212b and pair of second insertion pins 212c and second escape prevention pin 212d, shock leader portion 220 consists of elastic body 223).  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a shock leader portion, a swivel portion, and a clip portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bishop et al. 5,212,901.  Bishop et al. disclose a shock absorbing fishing device comprising a shock leader portion (12); a swivel portion (18); and a clip portion (20).










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA